DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN104917944A).

Regarding claim 1 – Li teaches a lens module (figs. 1-8, 1000 [page 5] Li states, “Camera module 1000”), comprising: a circuit board (200 [page 6] Li states, “circuit board 200”); a mounting base (100 [page 7] Li states, “camera module holder 100”) disposed on the circuit board (200), the mounting base (100) comprising a base plate (110 [page 8] Li states, “bracket body 110”) and a first flange (first flange comprising sidewalls 122, 123, 124, 125, 126 [page 9] Li states, “side wall 122, third sidewall 123”), the first flange surrounding edges of the base plate (claimed structure appears consistent with that of Li) and disposed between the base plate (110) and the circuit board (200), the base plate (110) comprising a bottom surface facing the circuit board (200), the base plate (110) defining a through hole (103 [page 12] Li states, “through hole 103”) passing through the bottom surface (see fig. 4), a portion of the bottom surface away from the through hole (103) comprising a first area, a second area, a third area, and a fourth area connected in that order (claimed structure shown in annotated figure 3 below), the first flange comprising a first flange portion (123) disposed on the first area and a second flange portion (122) disposed on the second area; and a plurality of electronic components (400 [page 13] Li states, “electronic component 400”) disposed on the circuit board (200), and disposed under at least one of the third area and the fourth area (claimed structure shown in annotated figure 3 below).

    PNG
    media_image1.png
    809
    1044
    media_image1.png
    Greyscale

Regarding claim 2 – Li teaches the lens module of claim 1, wherein the mounting base (fig. 4, 100) further comprise a reinforcing block (reinforcing blocks shown in annotated figure 3 above) disposed on the third area (see annotated figure 3 above and figure 4).

Regarding claim 3 – Li teaches the lens module of claim 2, wherein the reinforcing block (fig. 4, reinforcing blocks shown in annotated figure 3 above) comprises a first block (block shown between 2nd and 3rd area) and a second block (block shown between 3rd and 4th area), the first block is connected to the second flange portion (123), the second block is disposed on an intersection of the third area and the fourth area (claimed structure shown in annotated figure 3 above), a first receiving groove (see groove shown accommodating components 400 between the 1st and 2nd reinforcing blocks) is defined between the first block and the second block, and a portion of the plurality of electronic components (400) is disposed in the first receiving groove (claimed structure shown in figure 3).

Regarding claim 4 – Li teaches the lens module of claim 3, wherein the second block (annotated figure 3 above, block shown between 3rd and 4th area) has an outer side (space shown between the second block and reinforcing rib 128 away from the first area, the outer side is concaved towards a center axis of the through hole (103) to form a second receiving groove (102a [page 13] Li states, “external mounting space 102a”), and another portion of the plurality of electronic components (400) is disposed in the second receiving groove (claimed structure shown in figure 3).

Regarding claim 5 – Li teaches the lens module of claim 4, wherein the mounting base further defines a third block (see annotated figure 3 above, block shown at intersection of first and fourth areas) at an intersection of the first area and the fourth area (see annotated figure 3 above), a third receiving groove (112c) is defined between the third block and the second block (see fig. 3), and a remaining portion of the plurality of electronic components (400) is disposed in the third receiving groove (claimed structure shown in figure 3).

Regarding claim 7 – Li teaches the lens module of claim 1, wherein the lens module (fig. 1, 1000) further comprises a photosensitive chip (300 [page 6] Li states, “image sensing chip 300”) disposed on the circuit board (200) and corresponding to the through hole (103); the mounting base (fig. 4, 100) further comprises a second flange (121) extending from another portion of the bottom surface adjacent to the through hole (103) towards the circuit board (200), and the photosensitive chip (300) is fixed between the second flange (121) and the circuit board (200; claimed structure shown in figures 3-4).

Regarding claim 11 – Li teaches an electronic device (figs. 1-8 [page 7] Li states, “camera module 1000 can be applied to a device having a camera function such as a mobile phone or a camera”), comprising a lens module (1000 [page 5] Li states, “Camera module 1000”), comprising: a circuit board (200 [page 6] Li states, “circuit board 200”); a mounting base (100 [page 7] Li states, “camera module holder 100”) disposed on the circuit board (200), the mounting base (100) comprising a base plate (110 [page 8] Li states, “bracket body 110”) and a first flange (first flange comprising sidewalls 122, 123, 124, 125, 126 [page 9] Li states, “side wall 122, third sidewall 123”), the first flange surrounding edges of the base plate (claimed structure appears consistent with that of Li) and disposed between the base plate (110) and the circuit board (200), the base plate (110) comprising a bottom surface facing the circuit board (200), the base plate (110) defining a through hole (103 [page 12] Li states, “through hole 103”) passing through the bottom surface (see fig. 4), a portion of the bottom surface away from the through hole (103) comprising a first area, a second area, a third area, and a fourth area connected in that order (claimed structure shown in annotated figure 3 above), the first flange comprising a first flange portion (123) disposed on the first area and a second flange portion (122) disposed on the second area; and a plurality of electronic components (400 [page 13] Li states, “electronic component 400”) disposed on the circuit board (200), and disposed under at least one of the third area and the fourth area (claimed structure shown in annotated figure 3 above).

Regarding claim 12 – Li teaches the electronic device of claim 11, wherein the mounting base (fig. 4, 100) further comprise a reinforcing block (129 [page 6] Li states, “reinforcement 129”) disposed on the third area (see annotated figure 3 above and figure 4).

Regarding claim 13 – Li teaches the electronic device of claim 12, wherein the reinforcing block (fig. 4, reinforcing blocks shown in annotated figure 3 above) comprises a first block (block shown between 2nd and 3rd area) and a second block (block shown between 3rd and 4th area), the first block is connected to the second flange portion (123), the second block is disposed on an intersection of the third area and the fourth area (claimed structure shown in annotated figure 3 above), a first receiving groove (see groove shown accommodating components 400 between the 1st and 2nd reinforcing blocks) is defined between the first block and the second block, and a portion of the plurality of electronic components (400) is disposed in the first receiving groove (claimed structure shown in figure 3).

Regarding claim 14 – Li teaches the electronic device of claim 13, wherein the second block (annotated figure 3 above, block shown between 3rd and 4th area) has an outer side (space shown between the second block and reinforcing rib 128 away from the first area, the outer side is concaved towards a center axis of the through hole (103) to form a second receiving groove (102a [page 13] Li states, “external mounting space 102a”), and another portion of the plurality of electronic components (400) is disposed in the second receiving groove (claimed structure shown in figure 3).

Regarding claim 15 – Li teaches the electronic device of claim 14, wherein the mounting base further defines a third block (see annotated figure 3 above, block shown at intersection of first and fourth areas) at an intersection of the first area and the fourth area (see annotated figure 3 above), a third receiving groove (112c) is defined between the third block and the second block (see fig. 3), and a remaining portion of the plurality of electronic components (400) is disposed in the third receiving groove (claimed structure shown in figure 3).


Regarding claim 17 – Li teaches the electronic device of claim 11, wherein the lens module (fig. 1, 1000) further comprises a photosensitive chip (300 [page 6] Li states, “image sensing chip 300”) disposed on the circuit board (200) and corresponding to the through hole (103); the mounting base (fig. 4, 100) further comprises a second flange (121) extending from another portion of the bottom surface adjacent to the through hole (103) towards the circuit board (200), and the photosensitive chip (300) is fixed between the second flange (121) and the circuit board (200; claimed structure shown in figures 3-4).

Allowable Subject Matter
Claims 6, 8-10, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Li et al. (US PG. Pub. 2020/0077517) discloses a camera.
Ding et al. (US PG. Pub. 2020/0064583) discloses a camera.
Wang et al. (US PG. Pub. 2017/0353646) discloses a camera module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847